EXHIBIT 10.1
 
THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS.  THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GUARDIAN 8
HOLDINGS THAT SUCH REGISTRATION IS NOT REQUIRED.
 
CONVERTIBLE TERM NOTE
 
DATED: October 13, 2011
 
FOR VALUE RECEIVED, GUARDIAN 8 HOLDINGS, a Nevada corporation (the “Borrower”),
hereby promises to pay to C. Stephen Cochennet (the “Holder”) or its registered
assigns or successors in interest, on order, the sum of One Hundred Thousand
Dollars ($100,000)(the “Principal Amount”) together with any accrued and unpaid
interest hereon, on April 12, 2012 (the “Maturity Date”) if not sooner paid.
 
The following terms shall apply to this Note:
 
1. Interest Rate.  Interest payable on this Note shall accrue at a rate per
annum (the “Interest Rate”) equal to ten percent (10%) per annum.  Interest on
the Principal Amount shall be payable in full on the Maturity Date, whether by
acceleration or otherwise.  In the event of the redemption or conversion of all
or any portion of the Principal Amount, accrued interest on the amount so
redeemed or converted shall be paid on the date of redemption or conversion, as
the case may be.
 
2. Payment of Principal Amount.   The Borrower shall pay the Holder the entire
Principal Amount of this Note, if not earlier converted or redeemed, on the
Maturity Date in one lump sum payment.
 
3. Optional Redemption of Principal Amount.  The Borrower will have the option
of prepaying the outstanding Principal Amount (“Optional Amortizing
Redemption”), in whole or in part, by paying to the Holder a sum of money equal
to one hundred percent (100%) of the Principal Amount to be redeemed, together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note (the “Redemption Amount”) on
the Redemption Payment Date (as defined below).  The Borrower shall deliver to
the Holder a notice of redemption (the “Notice of Redemption”) specifying the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be not less than seven (7) business days after the date of the Notice of
Redemption (the “Redemption Period”).  On the Redemption Payment Date, the
Redemption Amount shall be paid in good funds to the Holder.  In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of Redemption will be null and void.
 
4. Holder’s Conversion Rights.  At any time the Holder shall have the right, but
not the obligation, to convert all or any portion of the then aggregate
outstanding Principal Amount of this Note, together with interest due hereon,
into shares of restricted common stock in the Borrower (the “Shares”), subject
to the terms and conditions set forth herein.  The Holder may exercise such
right by delivery to the Borrower of a written Notice of Conversion (as set
forth below).  The Shares to be issued upon such conversion are herein referred
to as the “Conversion Shares.”
 
 
1 of 12

--------------------------------------------------------------------------------

 
 
 
(a)   
In the event that the Holder elects to convert any amounts outstanding under
this Note into Shares, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount and accrued interest
being converted.  On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount and accrued interest as entered in its records
and shall provide written notice thereof to the Borrower within two (2) business
days after the Conversion Date.  Each date on which a Notice of Conversion is
delivered or faxed to the Borrower in accordance with the provisions hereof
shall be deemed a “Conversion Date”.  A form of Notice of Conversion to be
employed by the Holder is annexed hereto as Exhibit A.

 
(b)  
Pursuant to the terms of a Notice of Conversion, the Borrower shall deliver to
the Holder a certificate representing the Conversion Shares within three (3)
business days after the expiration of the period set forth in Section 4(d) below
(the “Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of
Conversion.  The Holder shall be treated for all purposes as the record holder
of such Shares, unless the Holder provides the Borrower written instructions to
the contrary.

 
(c)  
The number of Shares to be issued upon each conversion of this Note shall be
determined by dividing that portion of the Principal Amount and interest to be
converted, if any, by 0.35.

 
(d)  
Upon the receipt of a Conversion Notice from Holder, the Borrower shall have
fifteen (15) days to redeem the Principal Amount and accrued interest specified
in the Conversion Notice. If upon expiration of the period specified above, the
Borrower does not redeem the amount specified in the Conversion Notice, the
Borrower shall deliver the Shares to the Holder as specified herein.

 
5. Issuance of Replacement Note.  Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid.
 
6. Warrant. For every one dollar ($1.00) in original Principal Amount of this
Note, the Borrower shall issue the Holder one (1) warrant, as further described
and subject to the terms and conditions of the Warrant Agreement attached hereto
as Exhibit B.
 
7. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of principal,
interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable.  In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding principal amount of the Note (plus accrued and unpaid interest and
fees, if any) (the “Default Payment”).  The Default Payment shall be first
applied to accrued and unpaid interest due on the Note and then to outstanding
principal balance of the Note.
 
 
2 of 12

--------------------------------------------------------------------------------

 
 
The occurrence of any of the following events is an “Event of Default”:
 
i.  
Failure to Pay Principal, Interest or other Fees.  The Borrower fails to pay
when due any installment of principal or interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due.

 
ii.  
Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

 
iii.  
Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Borrower or its property or other assets for more than
$500,000, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.

 
iv.  
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings or relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower.

 
8. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
9. Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Borrower at:
Guardian 8 Holdings, 11900 College Blvd., Suite 204, Overland Park, KS  66210,
facsimile number 913-317-8858 and to the Holder at the address and facsimile
number set forth on the signature page of this Note, or at such other address as
the Borrower or the Holder may designate by ten days advance written notice to
the other parties hereto.
 
10. Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.
 
11. Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.
 
 
3 of 12

--------------------------------------------------------------------------------

 
 
12. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada.  Both
parties agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
 
13. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 13th day of October, 2011.
 
GUARDIAN 8 HOLDINGS
 
 
By: /s/ Steve Cochennet

 
 
Steve Cochennet, CEO/President

HOLDER:




By: /s/ C. Stephen
Cochennet                                                      
       C. Stephen Cochennet


Address: 12101 NW Crooked Road, Parkville, MO  64152


Facsimile Number: 913-693-4601
 
 
 
4 of 12

--------------------------------------------------------------------------------

 




 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Note into
Shares)
 
[Name and Address of Holder]
 


 
The Undersigned hereby converts  $_________ of the principal due on April 12,
2012 under the Convertible Term Note issued by Guardian 8 Holdings dated October
13, 2011 by delivery of Shares in Guardian 8 Holdings on and subject to the
conditions set forth in the Note.
 
1.           Date of
Conversion                                           _______________________
 
2.           Shares To Be
Delivered:                                           _______________________
 
By:_______________________________
 


 
Name:_____________________________
 


 
Title:______________________________
 


 
 
5 of 12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
WARRANT
 


THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAW, AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT OR ANY APPLICABLE STATE
SECURITIES LAWS.  AS A CONDITION TO SALE OR OTHER TRANSFER OF THE SECURITY, THE
COMPANY MAY, AT ITS OPTION, REQUIRE THE PROPOSED TRANSFEROR HEREOF TO DELIVER TO
THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND WHICH COUNSEL SHALL BE
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRE FOR SUCH PROPOSED SALE OR OTHER TRANSFER.


THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN


GUARDIAN 8 HOLDINGS


Warrant for the Purchase
of
100,000 Shares of Common Stock, Par Value $0.001 Per Share


Warrant Number: W0001-2011 October 13, 2011


THIS CERTIFIES that, for value received, C. Stephen Cochennet (together with all
permitted assigns, the “Holder”) is entitled to subscribe for, and purchase
from, Guardian 8 Holdings, a Nevada corporation (the “Company”), upon the terms
and conditions set forth herein, at any time or from time to time during the
period commencing on the date immediately following the date first set forth
above (the “Initial Exercise Date”) and terminating at 5:00 p.m., Central
Standard time, on [three year anniversary date of Note] (the “Exercise Period”),
one hundred thousand (100,000) shares of Common Stock, exercisable at an
exercise price per share equal to thirty-five cents ($0.35); provided, however,
that upon the occurrence of any of the events specified in Section 5 hereof, the
rights granted by this Warrant, including the number of shares of Common Stock
to be received upon such exercise, shall be adjusted as therein specified.


Each share of Common Stock issuable upon the exercise hereof shall be
hereinafter referred to as a “Warrant Share.”


Section 1                      Exercise of Warrant.


This Warrant may be exercised during the Exercise Period, either in whole or in
part, by the surrender of this Warrant (with the election at the end hereof duly
executed) to the Company at its office at 11900 College Blvd., Suite 204,
Overland Park, Kansas  66210, or at such other place as is designated in writing
by the Company, together with a certified or bank cashier’s check payable to the
order of the Company in an amount equal to the product of the Exercise Price and
the number of Warrant Shares for which this Warrant is being exercised.
 
 
6 of 12

--------------------------------------------------------------------------------

 
 
Section 2                      Rights Upon Exercise; Delivery of Securities.


Upon each exercise of the Holder’s rights to purchase Warrant Shares, the Holder
shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the transfer books of the Company shall then be closed or
certificates representing the Warrant Shares with respect to which this Warrant
was exercised shall not then have been actually delivered to the Holder.  As
soon as practicable after each such exercise of this Warrant, the Company shall
issue and deliver to the Holder a certificate or certificates representing the
Warrant Shares issuable upon such exercise, registered in the name of the Holder
or its designee.  If this Warrant should be exercised in part only, the Company
shall, upon surrender of this Warrant for cancellation, execute and deliver a
Warrant evidencing the right of the Holder to purchase the balance of the
aggregate number of Warrant Shares purchasable hereunder as to which this
Warrant has not been exercised or assigned.


Section 3                      Registration of Transfer and Exchange.


Any Warrants issued upon the transfer or exercise in part of this Warrant shall
be numbered and shall be registered in a warrant register (the “Warrant
Register”) as they are issued.  The Company shall be entitled to treat the
registered holder of any Warrant on the Warrant Register as the owner in fact
thereof for all purposes, and shall not be bound to recognize any equitable or
other claim to, or interest in, such Warrant on the part of any other person,
and shall not be liable for any registration or transfer of Warrants which are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer, or
with the knowledge of such facts that its participation therein amounts to bad
faith.  This Warrant shall be transferable on the books of the Company only upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer.  In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his, her, or its authority shall be produced.  Upon any registration
of transfer, the Company shall deliver a new Warrant or Warrants to the person
entitled thereto.  This Warrant may be exchanged, at the option of the Holder
thereof, for another Warrant, or other Warrants of different denominations, of
like tenor and representing in the aggregate the right to purchase a like number
of Warrant Shares (or portions thereof), upon surrender to the Company or its
duly authorized agent.  Notwithstanding the foregoing, the Company shall have no
obligation to cause Warrants to be transferred on its books to any person if, in
the opinion of counsel to the Company, such transfer does not comply with the
provisions of the Securities Act and the rules and regulations thereunder.


Section 4                      Reservation of Shares.


The Company shall at all times reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of providing for the exercise
of this Warrant, such number of shares of Common Stock as shall, from time to
time, be sufficient therefor.  The Company represents that all shares of Common
Stock issuable upon exercise of this Warrant are duly authorized and, upon
receipt by the Company of the full payment for such Warrant Shares, will be
validly issued, fully paid, and nonassessable, without any personal liability
attaching to the ownership thereof and will not be issued in violation of any
preemptive or similar rights of Stockholders.


Section 5                      Adjustments.


(a)           In the event that the Company shall at any time after the Initial
Exercise Date:  (i) declare a dividend or make a distribution on the outstanding
Common Stock payable in shares of its capital stock, (ii) subdivide the
outstanding Common Stock into a greater number of shares of Common Stock, (iii)
combine the outstanding Common Stock into a smaller number of shares, or (iv)
issue any shares of its capital stock by reclassification of the Common Stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then, in each case,
the Exercise Price per Warrant Share in effect at the time of the record date
for the determination of Stockholders entitled to receive such dividend or
distribution or of the effective date of such subdivision, combination, or
reclassification shall be adjusted so that it shall equal the price determined
by multiplying such Exercise Price by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
action, and the denominator of which shall be the number of shares of Common
Stock outstanding after giving effect to such action.  Such adjustment shall be
made successively whenever any event listed above shall occur and shall become
effective at the close of business on such record date or at the close of
business on the date immediately preceding such effective date, as applicable.
 
 
7 of 12

--------------------------------------------------------------------------------

 
 
 
(b)           All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be.


(c)           In any case in which this Section 5 shall require that an
adjustment in the number of Warrant Shares be made effective as of a record date
for a specified event, the Company may elect to defer, until the occurrence of
such event, issuing to the Holder, if the Holder exercised this Warrant after
such record date, the Warrant Shares, if any, issuable upon such exercise over
and above the number of Warrant Shares issuable upon such exercise on the basis
of the number of shares of Common Stock in effect prior to such adjustment;
provided, however, that the Company shall deliver to the Holder a due bill or
other appropriate instrument evidencing the Holder’s right to receive such
additional shares of Common Stock upon the occurrence of the event requiring
such adjustment.


(d)           Whenever there shall be an adjustment as provided in this Section
5, the Company shall within fifteen (15) days thereafter cause written notice
thereof to be sent by registered mail, postage prepaid, to the Holder, at its
address as it shall appear in the Warrant Register, which notice shall be
accompanied by an officer’s certificate setting forth the number of Warrant
Shares issuable and the Exercise Price thereof after such adjustment and setting
forth a brief statement of the facts requiring such adjustment and the
computation thereof, which officer’s certificate shall be conclusive evidence of
the correctness of any such adjustment absent manifest error.


(e)           The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant.  If any fraction of a share of Common Stock would be issuable on the
exercise of this Warrant (or specified portions thereof), the Company shall
purchase such fraction for an amount in cash equal to the same fraction of the
average closing sale price (or average of the closing bid and asked prices, if
closing sale price is not available) of Common Stock for the ten (10) trading
days ending on and including the date of exercise of this Warrant.


(f)           No adjustment in the Exercise Price per Warrant Share shall be
required if such adjustment is less than Five Cents ($0.05); provided, however,
that any adjustments which by reason of this Section 5 are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.


(g)           Upon each adjustment of the Exercise Price pursuant to Section 5
(a), the number of shares of Common Stock purchasable upon exercise of this
Warrant shall be adjusted to the number of shares of Common Stock, calculated to
the nearest one hundredth of a share, obtained by multiplying the number of
shares of Common Stock purchasable immediately prior to such adjustment upon the
exercise of this Warrant Certificate by the Exercise Price in effect prior to
such adjustment and dividing the product so obtained by the new  Exercise Price.
 
 
8 of 12

--------------------------------------------------------------------------------

 
 
Section 6                      Reclassification; Reorganization; Merger.


(a)           In case of any capital reorganization, other than in the cases
referred to in Section 5(a) hereof, or the consolidation or merger of the
Company with or into another corporation (other than a merger or consolidation
in which the Company is the continuing corporation and which does not result in
any reclassification of the outstanding shares of Common Stock or the conversion
of such outstanding shares of Common Stock into shares of other stock or other
securities or property), or in the case of any sale, lease, or conveyance to
another corporation of the property and assets of any nature of the Company as
an entirety or substantially as an entirety (such actions being hereinafter
collectively referred to as “Reorganizations”), there shall thereafter be
deliverable upon exercise of this Warrant (in lieu of the number of Warrant
Shares theretofore deliverable) the number of shares of stock or other
securities or property to which a holder of the respective number of Warrant
Shares which would otherwise have been deliverable upon the exercise of this
Warrant would have been entitled upon such Reorganization if this Warrant had
been exercised in full immediately prior to such Reorganization.  In case of any
Reorganization, appropriate adjustment, as determined in good faith by the Board
of Directors of the Company, shall be made in the application of the provisions
herein set forth with respect to the rights and interests of the Holder so that
the provisions set forth herein shall thereafter be applicable, as nearly as
possible, in relation to any shares or other property thereafter deliverable
upon exercise of this Warrant.  Any such adjustment shall be made by, and set
forth in, a supplemental agreement between the Company, or any successor
thereto, and the Holder, with respect to this Warrant, and shall for all
purposes hereof conclusively be deemed to be an appropriate adjustment.  The
Company shall not effect any such Reorganization unless, upon or prior to the
consummation thereof, the successor corporation, or if the Company shall be the
surviving corporation in any such Reorganization and is not the issuer of the
shares of stock or other securities or property to be delivered to holders of
shares of the Common Stock outstanding at the effective time thereof, then such
issuer, shall assume by written instrument the obligation to deliver to the
Holder such shares of stock, securities, cash, or other property as such Holder
shall be entitled to purchase in accordance with the foregoing provisions.  In
the event of sale, lease, or conveyance or other transfer of all or
substantially all of the assets of the Company as part of a plan for liquidation
of the Company, all rights to exercise this Warrant shall terminate thirty (30)
days after the Company gives written notice to the Holder that such sale or
conveyance or other transfer has been consummated.


(b)           In case of any reclassification or change of the shares of Common
Stock issuable upon exercise of this Warrant (other than a change in par value
or from a specified par value to no par value, or as a result of a subdivision
or combination, but including any change in the shares into two or more classes
or series of shares), or in case of any consolidation or merger of another
corporation into the Company in which the Company is the continuing corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from no par value to a specified par value, or as
a result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder of this Warrant shall
have the right thereafter to receive upon exercise of this Warrant solely the
kind and amount of shares of stock and other securities, property, cash, or any
combination thereof receivable upon such reclassification, change,
consolidation, or merger.  Thereafter, appropriate provision shall be made for
adjustments which shall be as nearly equivalent as practicable to the
adjustments in Section 5.
 
 
9 of 12

--------------------------------------------------------------------------------

 

 
(c)           The above provisions of this Section 6 shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales, leases, or conveyances.


Section 7                      Notice of Certain Events.


In case at any time the Company shall propose:


(a)           to pay any dividend or make any distribution on shares of Common
Stock in shares of Common Stock or make any other distribution (other than
regularly scheduled cash dividends which are not in a greater amount per share
than the most recent such cash dividend) to all holders of Common Stock; or


(b)           to issue any rights, warrants, or other securities to all holders
of Common Stock entitling them to purchase any additional shares of Common Stock
or any other rights, warrants, or other securities; or


(c)           to effect any reclassification or change of outstanding shares of
Common Stock or any consolidation, merger, sale, lease, or conveyance of
property, as described in Section 7; or


(d)           to effect any liquidation, dissolution, or winding-up of the
Company; or


(e)           to take any other action which would cause an adjustment to the
Exercise Price per Warrant Share;


then, and in any one or more of such cases, the Company shall give written
notice thereof by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
fifteen (15) days prior to: (1) the date as of which the holders of record of
shares of Common Stock to be entitled to receive any such dividend,
distribution, rights, warrants, or other securities are to be determined, (2)
the date on which any such reclassification, change of outstanding shares of
Common Stock, consolidation, merger, sale, lease, conveyance of property,
liquidation, dissolution, or winding-up is expected to become effective and the
date as of which it is expected that holders of record of shares of Common Stock
shall be entitled to exchange their shares for securities or other property, if
any, deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up, or (3) the date of such action which would require
an adjustment to the Exercise Price per Warrant Share.


Section 8                      Charges and Taxes.


The issuance of any shares or other securities upon the exercise of this Warrant
and the delivery of certificates or other instruments representing such shares
or other securities shall be made without charge to the Holder for any tax or
other charge in respect of such issuance.  The Company shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of any certificate in a name other than that of the
Holder and the Company shall not be required to issue or deliver any such
certificate unless and until the person or persons requesting the issue thereof
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid.


 
10 of 12

--------------------------------------------------------------------------------

 
 
Section 9                      Legend.


Until sold pursuant to the provisions of Rule 144 or an effective registration
statement, the Warrant Shares issued on exercise of this Warrant shall be
subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS.


 
Section 10
Loss; Theft; Destruction; Mutilation.



Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction, or mutilation of this Warrant (and upon surrender of this Warrant
if mutilated), and upon receipt by the Company of reasonably satisfactory
indemnification, the Company shall execute and deliver to the Holder thereof a
new Warrant of like date, tenor, and denomination.


Section 11                      Stockholder Rights.


The Holder of this Warrant shall not have, solely on account of such status, any
rights of a Stockholder of the Company, either at law or in equity, or to any
notice of meetings of Stockholders or of any other proceedings of the Company,
except as provided in this Warrant.


Section 12                      Governing Law.


This Warrant shall be construed in accordance with the laws of the State of
Nevada applicable to contracts made and performed within such State, without
regard to principles of conflicts of law.


IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
above written.


Company
GUARDIAN 8 CORPORATION


 
By:
/s/ Steve Cochennet
 

 
Steve Cochennet, President

 
 
11 of 12

--------------------------------------------------------------------------------

 

 


ELECTION TO EXERCISE


To:           Guardian 8 Corporation
11900 College Blvd.
Suite 204
Overland Park, KS  66210


The undersigned hereby exercises his, her, or its rights to purchase shares of
Common Stock, $0.001 par value per share (“the Common Stock”), of Guardian 8
Corporation, a Nevada corporation (the “Company”), covered by the within Warrant
and tenders payment herewith in the amount of
[_______________________________________________________] Dollars
($_________________________) in accordance with the terms thereof, and requests
that certificates for the securities constituting such shares of Common Stock be
issued in the name of, and delivered to:




__________________________________________________________________________________________________________________________________________________________________________


(Print Name, Address, and Social Security or Tax Identification Number)


and, if such number of shares of Common Stock shall not constitute all such
shares of Common Stock covered by the within Warrant, that a new Warrant for the
balance of the shares of Common Stock covered by the within Warrant shall be
registered in the name of, and delivered to, the undersigned at the address
stated below.




Dated:
__________________                                                                                     Name
 
                             (Print)



Address:                 __________________             
                                 __________________                   
                                 __________________        
 
 
                                                                                            
__________________  

             (Signature)
 
 


 
12 of 12

--------------------------------------------------------------------------------

 